Exhibit 10.2

IRREVOCABLE PROXY

The undersigned Shareholder of International Aluminum Corporation, a California
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of IAC Holding Co., a Delaware corporation
(“Parent”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned, which shares are listed below
(the “Shares”), and any and all other shares or securities issued or issuable in
respect thereof on or after the date hereof and prior to the date this proxy
terminates, to vote the Shares for the following limited, and for no other,
purposes:

1.             In favor of adoption of the Agreement and Plan of Merger, dated
as of January 9, 2007, by and among Parent, IAL Acquisition Co., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Subsidiary”), and the
Company, and approval of the transactions contemplated by the Merger Agreement;
and

2.             Against (A) any action or agreement (including, without
limitation, any amendment of any agreement) that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
under the Merger Agreement, (B) any Acquisition Proposal (as such term is
defined in the Merger Agreement) and (C) any agreement (including, without
limitation, any amendment of any agreement), amendment of the Company’s charter
documents or other action that is intended or could reasonably be expected to
prevent, impede, interfere with, delay, postpone or discourage the consummation
of the Merger.

The Proxyholders may not exercise this proxy on any other matter.  The
undersigned Shareholder may vote the Shares on all such other matters.

The proxies named above are empowered at any time prior to termination of this
proxy to exercise all voting rights (including the power to execute and deliver
written consents with respect to the Shares) of the undersigned at every annual,
special or adjourned meeting of Company shareholders, and in every written
consent in lieu of such meeting, or otherwise.

The proxy granted by the Shareholder to the Proxyholders is hereby granted as of
the date hereof in connection with the obligations of the Shareholder set forth
in the Support Agreement, dated as of January 9, 2007, among Parent, Merger
Subsidiary and the Shareholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement.  This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect


--------------------------------------------------------------------------------


 

thereof on or after the date hereof, are hereby revoked and no subsequent
proxies will be given until such time as this proxy shall be terminated in
accordance with its terms.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.  The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Shareholders of the Company.

This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.

Dated:  January 9, 2007

/s/ Cornelius C. Vanderstar

 

Cornelius C. Vanderstar,
individually and as Co-trustee of the
Vanderstar Family Trust

 

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, BOTH INDIVIDUALLY AND AS CO-TRUSTEE
OF THE VANDERSTAR FAMILY TRUST, HEREBY EXPRESSLY APPROVES AND AGREES TO BE BOUND
BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR BEQUEATH
WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY INTEREST THE
UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF THIS PROXY.

 

/s/ Cornelius C. Vanderstar

 

Cornelius C. Vanderstar,
attorney-in-fact to Marguerite D. Vanderstar

 

2


--------------------------------------------------------------------------------